Citation Nr: 1817547	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-39 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for sleep apnea, to include secondary to diabetes mellitus, type II.

2.  Service connection for glaucoma, to include secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision and notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.

The Veteran testified at a travel-board hearing in February 2016.  The transcript of the hearing is not associated with the claims file due to an audio malfunction; however, the Veteran was advised of such and afforded an opportunity to have a second hearing from which the Veteran declined in an April 2016 written correspondence.  As such, there is no hearing request before the Board.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's obstructive sleep apnea is proximately due to the Veteran's service-connected diabetes mellitus.

2.  The Veteran's glaucoma was not proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in a November 2012 letter sent prior to adjudication of the Veteran's claims.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in October 2012 and November 2012.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and is not a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

In this case, the Veteran contends that her obstructive sleep apnea was caused by her service-connected diabetes mellitus.  There are several medical opinions of record addressing this matter.  First, in September 2012, the Veteran submitted a medical opinion and literature from her private physician in which the examiner opined that sleep apnea can advance type II diabetes in someone who is predisposed to the disease already.  The examiner further noted that obesity is also a factor that affects both diseases.

In November 2012, the Veteran received a VA examination.  The examiner noted that the Veteran was diagnosed with sleep apnea in 2010 and requires the use of a CPAP; however, the Veteran noted that she does not use it at this time.  In determining whether the Veteran's service-connected diabetes caused the Veteran's sleep apnea, the examiner noted that type II diabetes results in insulin resistance with a defect in compensatory insulin secretions, whereas, obstructive sleep apnea occurs when loss of normal pharyngeal muscle tone allows the pharynx to collapse passively during inspiration.  The examiner found that there is no scientific evidence that diabetes mellitus causes obstructive sleep apnea; however, both conditions can be seen in the same patient which is usually caused by obesity.

In February 2016, the Veteran provided a medical opinion from a private physician who noted having treated the Veteran for diabetes and that she diagnosed the Veteran with obstructive sleep apnea in 2010.  The examiner further noted that the Veteran gained 25 pounds in the past five years likely from her dysmetabolic syndrome (diabetes mellitus), thereby, likely triggering weight gain and obstructive sleep apnea.

In weighing the evidence, the Board finds that the evidence weighs in favor of granting the claim.  The Board notes that while the November 2012 VA examiner found that the Veteran's sleep apnea was not proximately due to her diabetes, the examiner did not opine as to whether the Veteran's sleep apnea was aggravated by the Veteran's diabetes.  Additionally, while the September 2012 private physician found that sleep apnea advances diabetes, the examiner did not indicate whether the same could occur vice-versa, and there is no indication that the examiner reviewed the Veteran's full medical history prior to rendering a nexus opinion.  Therefore, since the February 2016 medical opinion is the most probative evidence demonstrating a causal relationship between the Veteran's sleep apnea and diabetes mellitus, service connection is granted.

      Glaucoma

The Veteran also contends that her glaucoma was caused by her diabetes mellitus.  
In July 2012, the Veteran's private physician diagnosed the Veteran with low-tension glaucoma and noted that glaucoma can be related to diabetes and high blood pressure.

The Veteran received a VA examination in October 2012 for eye conditions.  The examiner diagnosed the Veteran with retinopathy and macular edema, and low-tension glaucoma.  With regard to the Veteran's glaucoma, the examiner noted that the Veteran had low-tension open angle glaucoma affecting both eyes that required continuous medication.  The examiner also noted that the Veteran's glaucoma does not decrease visual acuity OS, but rather, her visual acuity is affected by her retinopathy and macular edema.  The examiner noted the Veteran's history of uncontrolled diabetes and diabetic retinopathy and found that there is no direct evidence linking open angle glaucoma or its variants (such as low tension glaucoma) to diabetes.  The examiner further noted that while diabetes can be a contributor / causative agent for other forms of glaucoma such as neovascular glaucoma, there is no link to open angle glaucoma. 

The evidence shows that the Veteran has other service-connected eye disabilities and received VA examinations for eye conditions in November 2014, July 2015, and May 2017 relative to those disabilities as well.  However, the November 2014 examination is inadequate for adjudicating the Veteran's glaucoma claim.  The November 2014 examiner diagnosed the Veteran with glaucoma but did not provide a nexus opinion.  Alternatively, the July 2015 and May 2017 examinations did not diagnose the Veteran with glaucoma.  Notably, the lack of diagnosis appears to be supported in an April 2015 VA treatment note which indicated the Veteran did not have glaucoma.  

While the evidence of record indicates that the Veteran does not currently have glaucoma or macular degeneration, because there is a diagnosis of glaucoma in during the appeal period, denial on this basis is not appropriate. McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  


The evidence shows that the Veteran's private physician found that glaucoma can be related to diabetes; however, this opinion is equivocal and therefore, the Board finds that it has minimal probative value.  However, although the October 2012 VA examiner found that diabetes can be a contributor for other forms of glaucoma; this examiner determined that there is no direct evidence linking open angle glaucoma, the type that was diagnosed, to diabetes.  The Board assigns the October 2012 medical opinion greater probative value as the examiner supported her conclusion with detailed rationale, it was not equivocal, and it is consistent with the evidence of record.  As such, the preponderance of evidence weighs against the claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.. § 5107 (b). Accordingly, entitlement to service connection for glaucoma is denied.


ORDER

Entitlement to service connection for sleep apnea, to include secondary to diabetes mellitus, type II is granted.

Entitlement to service connection for glaucoma, to include secondary to diabetes mellitus, type II is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


